        Case 3:19-cv-03425-JSC Document 1 Filed 06/14/19 Page 1 of 22



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   Perkins Coie LLP
 3   3150 Porter Drive
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (pro hac vice application pending)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (pro hac vice application pending)
     RSpear@perkinscoie.com
 8   Perkins Coie LLP
     1201 Third Ave., Suite 4900
 9   Seattle, WA 98101-3099
     Telephone: 206.359.8000
10
     Facsimile: 206.359.9000
11
     Attorneys for Plaintiff Niantic, Inc.
12
                                  UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14
                                         SAN FRANCISCO DIVISION
15
     NIANTIC, INC., a Delaware corporation,         Case No. 19-cv-3425
16
                            Plaintiff,              COMPLAINT FOR DAMAGES AND
17                                                  INJUNCTIVE RELIEF FOR:
            v.
18
                                                  (1)    Copyright Infringement,
19   GLOBAL++, an unincorporated                         17 U.S.C. § 101, et seq.
     association; RYAN HUNT, a.k.a.               (2)    Violation of the Computer Fraud and
20   “ELLIOTROBOT,” an individual;                       Abuse Act, 18 U.S.C. § 1030
     ALEN HUNDUR, a.k.a. “IOS N00B,”
21   an individual; and DOES 1-20,                (3)    Violation of the California
                                                         Comprehensive Computer Data Access
22                          Defendants.                  and Fraud Act, Cal. Penal Code § 502
23                                                (4)    Violation of the California Unfair
                                                         Competition Law,
24                                                       Cal. Bus. & Prof. Code § 17200, et seq.
                                                  (5)    Breach of Contract
25
                                                  (6)    Intentional Interference with
26                                                       Contractual Relations

27                                                DEMAND FOR JURY TRIAL
28

                                                                                     COMPLAINT
        Case 3:19-cv-03425-JSC Document 1 Filed 06/14/19 Page 2 of 22



 1          For its complaint, plaintiff Niantic, Inc. (“Niantic”) hereby alleges as follows:
 2                                 I.      NATURE OF THE ACTION
 3          1.      Niantic brings this action to stop defendants’ willful and serial infringement of
 4   Niantic’s valuable intellectual property, and to recover damages and other relief for defendants’
 5   infringement and other violations of Niantic’s rights.
 6          2.      Niantic publishes location-based augmented reality games that are played on
 7   users’ mobile devices, including the games titled Harry Potter: Wizards Unite (“Harry Potter”),
 8   Pokémon GO, and Ingress. To play Niantic’s games, players download and install Niantic’s
 9   mobile applications (“apps”) on their mobile devices. Those apps connect to the Internet and,
10   through the Internet, obtain game-related information from Niantic’s servers (e.g., names and
11   locations of nearby characters or features), which is then rendered on the screens of players’
12   mobile devices.
13          3.      Defendant Global++ is an association of hackers that creates and distributes
14   unauthorized derivative versions of Niantic’s mobile apps (the “Cheating Programs”). To trade on
15   the popularity of Niantic’s games, defendants use the same names for their unauthorized
16   derivative versions, just adding the suffix “++” to the titles of their Cheating Programs.
17          4.      Specifically, Global++ creates and distributes a program titled Potter++ (or, in
18   some cases, Unite++), which is an unauthorized derivative version of Niantic’s app for Harry
19   Potter; a program titled PokeGo++, which is an unauthorized derivative version of Niantic’s app
20   for Pokémon GO; and a program titled Ingress++, which is an unauthorized derivative version of
21   Niantic’s app for Ingress.
22          5.      When used by defendants’ customers, the Cheating Programs allow defendants’
23   customers to perform unauthorized actions while playing Niantic’s games. In other words, the
24   Cheating Programs enable cheating.
25          6.      Niantic’s games are multiplayer games, meaning that users play in a shared online
26   environment. Thus, the Cheating Programs give defendants’ customers an unfair advantage over
27   other players and undermine the integrity of the gaming experience for other players.
28
                                                       1
                                                                                            COMPLAINT
         Case 3:19-cv-03425-JSC Document 1 Filed 06/14/19 Page 3 of 22



 1            7.       Defendant Ryan Hunt is the leader of Global++ and the primary developer of the
 2   Cheating Programs. He is assisted and supported by defendant Alen Hundur, who helps develop,
 3   market, and distribute Global++’s products and maintains a popular YouTube channel devoted to
 4   advertising and providing customer support for Global++’s products. The defendants sued as Doe
 5   Defendants assist, support, and contribute to the illegal acts of Global++, Hunt, and Hundur.
 6            8.       To create their Cheating Programs, defendants obtain legitimate versions of
 7   Niantic’s mobile apps from Apple’s online App Store and then circumvent the technical security
 8   measures put in place by Niantic and by Apple to protect the binary computer code in Niantic’s
 9   mobile apps, which Niantic refers to as its “Client Code.”1
10            9.       After circumventing those technical security measures, defendants access, copy,
11   and modify Niantic’s Client Code without permission, allowing them to create unauthorized
12   derivative versions of Niantic’s mobile apps—the Cheating Programs. Defendants then advertise
13   and broadly distribute their Cheating Programs.
14            10.      Defendants profit from their illegal activity by selling “subscriptions” for the
15   Cheating Programs. Defendants’ customers purchase those subscriptions in order to access the
16   unauthorized features within the Cheating Programs, which in turn enable defendants’ customers
17   to cheat within Niantic’s games. On information and belief, defendants have sold “subscriptions”
18   to their Cheating Programs to hundreds of thousands of users, reaping massive profits.
19            11.      Defendants’ schemes have harmed and will continue to harm Niantic in many
20   ways. Among other things, defendants’ schemes undermine the integrity of the gaming
21   experience for legitimate players, diminishing enthusiasm for Niantic’s games and, in some cases,
22   driving players away from Niantic’s games altogether. Defendants’ schemes therefore damage
23   Niantic’s reputation and goodwill and interfere with Niantic’s business.
24            12.      In addition, defendants’ schemes threaten to inflict substantial harm by interfering
25   with the impending United States launch of Harry Potter, Niantic’s highly anticipated new game.
26   1
       For purposes of this complaint, the term “client code” refers to code that users install on their mobile devices when
     they install apps. Client code is distinguished from “server code,” which exists on a remote computer server.
27   Niantic’s games utilize client code and server code. When players use Niantic’s mobile apps on their mobile devices,
     the client code in Niantic’s mobile apps interacts with the server code on Niantic’s servers to create the game-playing
28   experience.
                                                               2
                                                                                                           COMPLAINT
        Case 3:19-cv-03425-JSC Document 1 Filed 06/14/19 Page 4 of 22



 1          13.     Equally important, Niantic’s investigation indicates that the Cheating Programs
 2   access and collect valuable and proprietary game-related data about Niantic’s games, including
 3   data about geographical points of interest within Niantic’s games, while they are running on the
 4   mobile devices of defendants’ customers. On information and belief, the Cheating Programs then
 5   transfer that data to defendants, allowing defendants to exploit the data for their own commercial
 6   purposes. Defendants are not authorized to obtain and exploit that game-related information. To
 7   the contrary, Niantic has expended substantial resources to curate and protect that unique data,
 8   which is an extremely important component of Niantic’s business model.
 9          14.     Defendants are not unwitting violators. They have defeated, removed, or bypassed
10   technical measures implemented by Niantic to thwart their schemes. They have also openly and
11   repeatedly declared their intent to misappropriate Niantic’s intellectual property.
12          15.     Niantic frequently releases updated versions of its mobile apps, in some cases
13   every few weeks. Each time Niantic releases new versions of its mobile apps, defendants create
14   and distribute unauthorized derivative versions of Niantic’s updated mobile apps.
15          16.     Niantic contacted defendants before filing this lawsuit, explained that their
16   schemes violate Niantic’s rights and harm Niantic’s customers, demanded that they cease their
17   infringing conduct, and attempted to resolve the parties’ dispute without judicial intervention.
18   Defendants ignored Niantic. Accordingly, Niantic had no choice but to file this action to protect
19   its rights and the rights of the millions of consumers who enjoy Niantic’s mobile games.
20                                            II.    PARTIES
21          17.     Plaintiff Niantic is a Delaware corporation with its principal place of business in
22   San Francisco, California.
23          18.     Defendant Global++ is an unincorporated association that creates, distributes, and
24   profits from unauthorized derivative versions of the mobile apps for Niantic’s mobile games
25   Harry Potter, Pokémon GO, and Ingress.
26          19.     Defendant Ryan Hunt is the principal and leader of Global++, in which capacity he
27   is responsible for and authorizes all relevant actions of Global++. Hunt frequently uses the
28
                                                       3
                                                                                           COMPLAINT
        Case 3:19-cv-03425-JSC Document 1 Filed 06/14/19 Page 5 of 22



 1   moniker “ElliotRobot” in social media and other online forums. On information and belief, Hunt
 2   resides in Ontario, Canada.
 3          20.     Defendant Alen Hundur is a member of Global++. Hundur frequently uses the
 4   moniker “iOS n00b” (or, in some cases, “i0S n00b”) in social media and other online forums.
 5   Hundur helps market and distribute Global++’s products and, on information and belief, also
 6   contributes to the creation and development of Global++’s products. On information and belief,
 7   Hundur resides in Brentwood, Tennessee.
 8          21.     On information and belief, the defendants named as Does 1-20 are, like the other
 9   defendants, engaged in, contributors to, and legally responsible for the violations alleged in this
10   complaint. The true names and capacities of the defendants sued as Does 1-20 are unknown to
11   Niantic at this time. Niantic therefore sues those defendants under fictitious names. Niantic will
12   amend this complaint to add the true names and capacities of Does 1-20 when their identities
13   become known.
                                   III.   JURISDICTION AND VENUE
14
            22.     This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331
15
     and 28 U.S.C. § 1338 because Niantic alleges violations of the federal Copyright Act, 17 U.S.C.
16
     § 101, et seq., and the federal Computer Fraud and Abuse Act, 18 U.S.C. § 1030.
17
            23.     This Court has supplemental jurisdiction over Niantic’s state law claims under
18
     28 U.S.C. § 1367 because Niantic’s state law claims are so related to the claims over which this
19
     Court has original jurisdiction that they form part of the same case or controversy.
20
            24.     This Court has personal jurisdiction over each of the defendants because
21
     defendants’ unlawful activities are targeted at Niantic, which defendants know is headquartered in
22
     California; because defendants conduct substantial, continuous, and systematic business within
23
     this district, including by utilizing California-based social media platforms and other California-
24
     based services to perpetrate unlawful activities targeting Niantic; because defendants engaged in
25
     acts or omissions causing injury within this district (including, on information and belief,
26
     distributing Cheating Programs in this district); because defendants engaged in acts or omissions
27

28
                                                       4
                                                                                            COMPLAINT
          Case 3:19-cv-03425-JSC Document 1 Filed 06/14/19 Page 6 of 22



 1   outside this district causing injury within this district; and because the claims alleged in this
 2   complaint arise out of or relate to defendants’ forum-related activities.
 3           25.    In addition or alternatively, this Court has personal jurisdiction over each of the
 4   defendants because each defendant, or agents for each defendant, agreed to the personal
 5   jurisdiction of the state and federal courts located in the Northern District of California by
 6   agreeing to the forum-selection clause in the current version of Niantic’s Terms of Service or a
 7   substantially similar forum-selection clause in an earlier version of Niantic’s Terms of Service.
 8           26.     Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because a substantial
 9   part of the events or omissions giving rise to Niantic’s claims occurred in this district.
10           27.    In addition or alternatively, venue is proper in this district because each defendant,
11   or agents for each defendant, consented to venue in this district by agreeing to the forum-selection
12   clause in the current version of Niantic’s Terms of Service or a substantially similar forum-
13   selection clause in an earlier version of Niantic’s Terms of Service.
14                               IV.     INTRADISTRICT ASSIGNMENT
15           28.    This is an intellectual property action to be assigned on a district-wide basis under
16   Civil Local Rule 3-2(c).
17                       V.      ALLEGATIONS COMMON TO ALL CLAIMS
18   A.      Niantic’s Mobile Games and Applications
19           29.    Niantic currently publishes three popular location-based augmented reality games:
20   Harry Potter, Pokémon GO, and Ingress.
21           30.    Harry Potter is Niantic’s newest game. Harry Potter combines content and
22   characters from the original Harry Potter series and the Fantastic Beasts films to create a unique
23   experience in which players use wands, spells, and magical items to protect the Wizarding World.
24   Players recharge Spell Energy by obtaining food from Inns, which are located at places like
25   public art spaces, unique pieces of architecture, or public gathering places. The beta version of
26   Harry Potter launched in New Zealand on April 16, 2019. Niantic anticipates that Harry Potter
27   will become available to users in the United States in the near future.
28
                                                        5
                                                                                              COMPLAINT
        Case 3:19-cv-03425-JSC Document 1 Filed 06/14/19 Page 7 of 22



 1          31.     Pokémon GO was launched in 2016. Pokémon GO allows players to collect
 2   imaginary creatures called Pokémon by finding them in real-world locations (presented in a map
 3   view or via augmented reality in the game’s mobile app) and “capturing” them using Pokéballs.
 4   Players can obtain Pokéballs by visiting “Pokéstops,” among other game actions, which are
 5   located at real-world locations that help players discover and enjoy their communities. Pokémon
 6   GO has been downloaded more than 850 million times and has received many accolades,
 7   including “Best Mobile Game” from The Game Developers Choice Awards and “Best App of the
 8   Year” from TechCrunch. To this day, Pokémon GO frequently has more than 16 million daily
 9   active users and over 33 million monthly active users.
10          32.     Ingress was launched in 2012. Ingress transforms the real world into the landscape
11   for a covert global struggle between two teams: The Enlightened and The Resistance. Players join
12   a team, strategize and communicate with their fellow “Agents,” and interact with locations of
13   cultural significance (e.g., public art installations, landmarks, and monuments) known as
14   “Portals” to collect valuable resources, battle for control over territory, and solve mysteries.
15   Ingress has been downloaded over 25 million times.
16          33.     Niantic’s mobile games are based on three core principles: exploration and
17   discovery of new places, exercise, and real-world social interaction with other people. Through
18   these principles, and by leveraging sophisticated mapping and augmented reality technologies,
19   Niantic encourages players to head outside, visit new places, and play together with friends and
20   family in games that span and unite the entire planet.
21          34.     Niantic’s apps are free to download and use, and it is possible to play Niantic’s
22   games for free indefinitely. However, to obtain in-game items that can be beneficial during game
23   play, players can make in-game purchases. For example, in Pokémon GO, players can purchase
24   in-game currency (“Pokécoins”) to redeem for additional Pokéballs, which are used to capture
25   Pokémon. Players may do this, for example, if they run out of Pokéballs when they are not near a
26   Pokéstop at which they could otherwise obtain Pokéballs for free by interacting with the location.
27          35.     In-game purchases are a fundamental aspect of Niantic’s business model and
28   represent one of Niantic’s primary sources of revenue.
                                                       6
                                                                                             COMPLAINT
          Case 3:19-cv-03425-JSC Document 1 Filed 06/14/19 Page 8 of 22



 1           36.    Niantic’s games are the product of Niantic’s skills, resources, and creative energies
 2   and have great value to Niantic. Niantic has invested significant resources, including time, effort,
 3   talent, creativity, and money, to develop and produce its games.
 4   B.      Niantic’s Terms of Service
 5           37.    To obtain a limited license to access and use Niantic’s services and games, users
 6   must agree to Niantic’s Terms of Service. Attached as Exhibit A, and incorporated by reference,
 7   is a true and correct copy of the current version of Niantic’s Terms of Service.
 8           38.    The limited license that Niantic grants to users to access and use Niantic’s services
 9   and games is conditioned on compliance with Niantic’s Terms of Service.
10           39.    Under Niantic’s Terms of Service, users may not, among other things, copy,
11   modify, or create derivative works based on Niantic’s games or use Niantic’s games for any
12   commercial purpose.
13   C.      Defendants and the Cheating Programs
14           40.    Defendants create, market, distribute, and profit from the Cheating Programs in
15   violation of Niantic’s rights.
16           41.    To create the Cheating Programs, defendants first obtain legitimate copies of
17   Niantic’s mobile apps, which are available for download from Apple’s App Store.
18           42.    After they obtain legitimate copies of Niantic’s mobile apps, defendants
19   circumvent technical security measures intended to protect the binary computer code in Niantic’s
20   mobile apps, that is, Niantic’s Client Code. Defendants then access and copy Niantic’s Client
21   Code and modify it to create their Cheating Programs.
22           43.    Based on Niantic’s analysis, defendants copy large amounts of Niantic’s Client
23   Code and incorporate that Client Code directly into the Cheating Programs.
24           44.    A side-by-side comparison of the user interfaces for Niantic’s legitimate apps and
25   defendants’ Cheating Programs helps illustrate the extent of defendants’ copying of Niantic’s
26   Client Code.
27

28
                                                      7
                                                                                           COMPLAINT
     Case 3:19-cv-03425-JSC Document 1 Filed 06/14/19 Page 9 of 22



 1          Harry Potter Interface                   Potter++ Interface
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        8
                                                                          COMPLAINT
     Case 3:19-cv-03425-JSC Document 1 Filed 06/14/19 Page 10 of 22



 1          Pokémon GO Interface                    PokeGo++ Interface
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         9
                                                                      COMPLAINT
       Case 3:19-cv-03425-JSC Document 1 Filed 06/14/19 Page 11 of 22



 1                  Ingress Interface                                   Ingress++ Interface
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
            45.     When defendants’ customers download and install the Cheating Programs on their
23
     mobile devices, the Cheating Programs allow those customers to access Niantic’s computer
24
     servers, play Niantic’s games, and perform unauthorized actions while playing Niantic’s games.
25
            46.     For example, the Cheating Programs allow defendants’ customers to “spoof” their
26
     locations (i.e., visit geographical locations in the games without visiting those locations in the real
27
     world by communicating to Niantic’s servers GPS coordinates that do not match the GPS
28
                                                       10
                                                                                             COMPLAINT
       Case 3:19-cv-03425-JSC Document 1 Filed 06/14/19 Page 12 of 22



 1   coordinates generated by the customers’ mobile devices); obtain items and achievements that they
 2   have not legitimately earned; automate certain in-game tasks so that they are always successful;
 3   and obtain valuable information that is not available to other users.
 4          47.     The Cheating Programs also allow defendants’ customers to use their mobile
 5   devices as bots, that is, automated computer programs that interact with Niantic’s servers to make
 6   it appear as if defendants’ customers are playing Niantic’s games 24 hours a day, 7 days a week.
 7   This gives defendants’ customers an unfair advantage over honest players because Niantic’s
 8   legitimate apps do not allow players to automate game play in the same way.
 9          48.     In addition, while they are running on the mobile devices of defendants’
10   customers, the Cheating Programs access and obtain valuable and proprietary game-related data,
11   including data about points of interest within Niantic’s games (e.g., PokéStops in Pokémon GO,
12   Portals in Ingress, and Inns in Harry Potter), such as names, descriptions, photographs, game
13   states, and precise coordinates for those points of interest. Niantic refers to this data as point-of-
14   interest data (“POI Data”).
15          49.     The Cheating Programs also access and obtain valuable ephemeral game
16   information, such as the type and value of particular Pokémon appearing in precise locations.
17   Niantic refers to this data as “Spawn Data.”
18          50.     On information and belief, after accessing and obtaining POI Data and Spawn
19   Data, the Cheating Programs then upload the POI Data and the Spawn Data from defendants’
20   customers’ devices to servers controlled by defendants.
21          51.     Niantic’s servers are not configured to support the Cheating Programs. As a result,
22   the Cheating Programs impose additional burdens on Niantic’s servers.
23          52.     Defendants advertise and distribute their Cheating Programs through numerous
24   online channels, including the official Global++ website (www.globalplusplus.com) and a
25   YouTube channel maintained by Hundur. Attached as Exhibits B and C, and incorporated by
26   reference, are true and correct copies of excerpts of the Global++ website and the YouTube
27   channel maintained by Hundur.
28
                                                       11
                                                                                              COMPLAINT
       Case 3:19-cv-03425-JSC Document 1 Filed 06/14/19 Page 13 of 22



 1          53.     Defendants generate profits from their illegal activities by selling subscriptions
 2   that allow users to access the unauthorized features built into the Cheating Programs.
 3          54.     Defendants are serial infringers. When Niantic releases new versions of its mobile
 4   apps, defendants circumvent the security measures protecting Niantic’s Client Code and release
 5   new versions of their Cheating Programs.
 6          55.     Defendants have realized significant profits from the Cheating Programs. On
 7   information and belief, defendants have sold hundreds of thousands of subscriptions for their
 8   Cheating Programs and, as a result, obtained millions of dollars in illicit profits.
 9          56.     Defendants know that their conduct is unlawful. Defendants have thwarted
10   technical measures that Niantic has implemented to prevent defendants from accessing, copying,
11   and creating unauthorized derivative versions of Niantic’s apps.
12          57.     Moreover, before filing this lawsuit, Niantic contacted defendants in writing and
13   explained that their schemes violate Niantic’s rights and harm Niantic’s customers. Niantic also
14   demanded that defendants cease creating, selling, and distributing the Cheating Programs, and
15   expressly revoked defendants’ limited license to access Niantic’s computers and servers and to
16   access Niantic’s games and services. Defendants did not respond.
17                                             VI.     CLAIMS
18                                              COUNT ONE
19                           Copyright Infringement (17 U.S.C. § 101, et seq.)
20                                        (Against All Defendants)
21          58.     Niantic realleges and incorporates by reference all of the preceding paragraphs.
22          59.     Niantic has obtained from the U.S. Copyright Office a Certificate of Registration
23   for a computer program titled “Pokémon GO, Version 0.133.0.” Attached as Exhibit D, and
24   incorporated by reference, is a true and correct copy of the Certificate of Registration issued by
25   the Copyright Office for Pokémon GO, Version 0.133.0.
26          60.     Pokémon GO, Version 0.133.0 is the client code for Version 0.133.0 of Niantic’s
27   app for the Pokémon GO game, which was released worldwide on January 28, 2019.
28
                                                       12
                                                                                            COMPLAINT
       Case 3:19-cv-03425-JSC Document 1 Filed 06/14/19 Page 14 of 22



 1          61.     Pokémon GO, Version 0.133.0 is an original, creative work and is copyrightable
 2   subject matter under the laws of the United States.
 3          62.     The copyright in Pokémon GO, Version 0.133.0 is presently valid and subsisting.
 4          63.     By their actions, alleged above, defendants have infringed and will continue to
 5   infringe Niantic’s copyrights in and relating to Pokémon GO, Version 0.133.0.
 6          64.     In particular, defendants have infringed Niantic’s copyrights in and relating to
 7   Pokémon GO, Version 0.133.0 by copying all or substantially all of Pokémon GO, Version
 8   0.133.0 and incorporating it into defendants’ Cheating Programs, including but not limited to
 9   PokeGo++, Version R104; by creating unauthorized derivative versions of Pokémon GO,
10   Version 0.133.0, including but not limited to PokeGo++, Version R104; and by distributing
11   copies and unauthorized derivative versions of Pokémon GO, Version 0.133.0, including but not
12   limited to PokeGo++, Version R104.
13          65.     In addition, defendants have infringed Niantic’s copyrights in and relating to
14   Pokémon GO, Version 0.133.0 by copying all or a substantial part of Harry Potter, Version 0.7.0,
15   which includes substantial portions of Pokémon GO, Version 0.133.0.
16          66.     Niantic has obtained from the U.S. Copyright Office a Certificate of Registration
17   for a computer program titled “Ingress, Version 2.11.2.” Attached as Exhibit E, and incorporated
18   by reference, is a true and correct copy of the Certificate of Registration issued by the Copyright
19   Office for Ingress, Version 2.11.2.
20          67.     Ingress, Version 2.11.2 is the client code comprising Version 2.11.2 of Niantic’s
21   app for the Ingress game, which was released worldwide on November 5, 2018.
22          68.     Ingress, Version 2.11.2 is an original, creative work and is copyrightable subject
23   matter under the laws of the United States.
24          69.     The copyright in Ingress, Version 2.11.2 is presently valid and subsisting.
25          70.     By their actions, alleged above, defendants have infringed and will continue to
26   infringe Niantic’s copyrights in and relating to Ingress, Version 2.11.2.
27          71.     In particular, defendants have infringed Niantic’s copyrights in and relating to
28   Ingress, Version 2.11.2 by copying all or substantially all of Ingress, Version 2.11.2 and
                                                      13
                                                                                           COMPLAINT
       Case 3:19-cv-03425-JSC Document 1 Filed 06/14/19 Page 15 of 22



 1   incorporating it into defendants’ Cheating Programs, including but not limited to Ingress++,
 2   Version r1a; by creating unauthorized derivative versions of Ingress, Version 2.11.2, including
 3   but not limited to Ingress++, Version r1a; and by distributing copies and unauthorized derivative
 4   versions of Ingress, Version 2.11.2, including but not limited to Ingress++, Version r1a.
 5           72.     Defendants’ infringement of Niantic’s copyrights has been deliberate, willful, and
 6   in utter disregard of Niantic’s rights.
 7           73.     Niantic is entitled to recover from defendants the damages it has sustained and will
 8   sustain, and any gains, profits and advantages obtained by defendants as a result of their acts of
 9   infringement as alleged above. Alternatively, Niantic is entitled to recover statutory damages for
10   defendants’ willful infringement of its copyrights.
11           74.     In addition, Niantic is entitled to its attorney’s fees and costs.
12           75.     Furthermore, as a direct and proximate result of defendants’ wrongful conduct,
13   Niantic has been substantially harmed in an amount not readily capable of determination, i.e.,
14   irreparably, and, unless restrained by this Court, defendants will cause further irreparable injury
15   to Niantic. Niantic is therefore entitled to injunctive relief enjoining defendants, and all persons
16   acting in concert or participation with them, from engaging in any further infringement of
17   Niantic’s copyrights. Niantic is also entitled to an order requiring the seizure and impoundment of
18   all copies of the Cheating Programs and all articles by means of which the Cheating Programs
19   may be reproduced, including defendants’ computers and computer programs.
20                                               COUNT TWO
21                 Violation of the Computer Fraud and Abuse Act (18 U.S.C. § 1030)
22                                         (Against All Defendants)
23           76.     Niantic realleges and incorporates by reference all the preceding paragraphs.
24           77.     Niantic’s network, computers, and servers, including the computers and servers
25   that enable users to play Niantic’s games via Niantic’s mobile apps (“Niantic’s Computers”), are
26   involved in interstate and foreign commerce and communication, and are protected computers
27   under 18 U.S.C. § 1030(e)(2).
28
                                                        14
                                                                                             COMPLAINT
       Case 3:19-cv-03425-JSC Document 1 Filed 06/14/19 Page 16 of 22



 1          78.     By letter dated June 7, 2019, Niantic expressly revoked defendants’ limited license
 2   to access Niantic’s Computers.
 3          79.     When defendants and defendants’ customers download, install, and use the
 4   Cheating Programs to play Niantic’s mobile games and interact with Niantic’s services, the
 5   Cheating Programs access Niantic’s Computers.
 6          80.     When the Cheating Programs access Niantic’s Computers, they obtain information
 7   from Niantic’s Computers, including Niantic’s POI Data and Spawn Data. On information and
 8   belief, the Cheating Programs also transfer copies of Niantic’s POI Data and Spawn Data to
 9   defendants’ computers.
10          81.     Defendants knowingly and intentionally designed the Cheating Programs to access
11   Niantic’s Computers, obtain Niantic’s POI Data and Spawn Data, and transfer copies of that data
12   to defendants’ computers. Defendants therefore knowingly and intentionally accessed Niantic’s
13   Computers through the Cheating Programs and thereby obtained information from Niantic’s
14   Computers, without Niantic’s authorization.
15          82.     Defendants knowingly and intentionally accessed Niantic’s Computers through the
16   Cheating Programs and thereby obtained information from Niantic’s Computers even after
17   Niantic expressly revoked defendants’ limited license to access Niantic’s Computers.
18          83.     Defendants’ unauthorized access to Niantic’s Computers has caused Niantic to
19   suffer in excess of $5,000 in damage or loss, including, without limitation, expenses associated
20   with investigating and remedying defendants’ unauthorized access to Niantic’s Computers.
21          84.     In addition, Niantic has suffered and will continue to suffer irreparable harm, and
22   its remedy at law is not itself adequate to compensate it for injuries inflicted by defendants.
23   Accordingly, Niantic is entitled to injunctive relief.
24                                             COUNT THREE
25         Violation of the California Comprehensive Computer Data Access and Fraud Act
26                                         (Cal. Penal Code § 502)
27                                        (Against All Defendants)
28          85.     Niantic realleges and incorporates by reference all of the preceding paragraphs.
                                                       15
                                                                                            COMPLAINT
       Case 3:19-cv-03425-JSC Document 1 Filed 06/14/19 Page 17 of 22



 1          86.     Defendants have violated California Penal Code § 502(c)(1) by knowingly
 2   accessing and without permission, altering, damaging, deleting, destroying, or otherwise using
 3   Niantic’s Computers to wrongfully control or obtain money, property, or data from Niantic,
 4   including Niantic’s POI Data and Spawn Data.
 5          87.     Defendants have violated California Penal Code § 502(c)(2) by knowingly and
 6   fraudulently, and without permission, accessing, taking, copying, and making use of programs,
 7   data, and files from Niantic’s Computers, including Niantic’s POI Data and Spawn Data.
 8          88.     Defendants have violated California Penal Code § 502(c)(3) by knowingly,
 9   fraudulently, and without permission accessing and using Niantic’s Computers, in particular
10   Niantic’s computer services.
11          89.     Defendants have violated California Penal Code § 502(c)(7) by knowingly and
12   without permission accessing or causing to be accessed Niantic’s Computers.
13          90.     As a direct and proximate result of defendants’ unlawful conduct, defendants have
14   caused and continue to cause damage to Niantic in an amount to be proven at trial. Niantic is also
15   entitled to recover its reasonable attorneys’ fees pursuant to California Penal Code § 502(e).
16          91.     On information and belief, defendants’ misconduct was willful and malicious in
17   that it was done with the intent to injure Niantic’s business and improve defendants’ business, and
18   in disregard and derogation of Niantic’s rights and the rights of legitimate players of Niantic’s
19   games. Niantic is therefore entitled to punitive damages pursuant to California Penal Code §
20   502(e)(4).
21          92.     In addition, Niantic has suffered and will continue to suffer irreparable harm, and
22   its remedy at law is not itself adequate to compensate it for injuries inflicted by defendants.
23   Accordingly, Niantic is entitled to injunctive relief.
24                                             COUNT FOUR
25     Violation of California Unfair Competition Law (Cal. Bus. & Prof. Code § 17200, et seq.)
26                                        (Against All Defendants)
27          93.     Niantic realleges and incorporates by reference all of the preceding paragraphs.
28
                                                       16
                                                                                            COMPLAINT
       Case 3:19-cv-03425-JSC Document 1 Filed 06/14/19 Page 18 of 22



 1          94.     As detailed above, defendants have engaged in unlawful, unfair, and fraudulent
 2   conduct by, among other things, accessing Niantic’s Computers without authorization and
 3   obtaining information from Niantic’s Computers even after Niantic expressly revoked
 4   defendants’ limited license to access Niantic’s Computers.
 5          95.     As a direct and proximate result of defendants’ conduct, defendants have caused
 6   damage to Niantic in an amount to be proven at trial. Niantic is entitled to recover from
 7   defendants such damages and any gains, profits, and advantages obtained as a result of the
 8   violations alleged above.
 9          96.     In addition, Niantic has suffered and will continue to suffer irreparable harm, and
10   its remedy at law is not itself adequate to compensate it for injuries inflicted by defendants.
11   Accordingly, Niantic is entitled to injunctive relief.
12                                              COUNT FIVE
13                                           Breach of Contract
14                                        (Against All Defendants)
15          97.     Niantic realleges and incorporates by reference all of the preceding paragraphs.
16          98.     Each of the defendants, or agents for each of the defendants, knowingly and
17   willingly agreed to the current version of Niantic’s Terms of Service or a similar version of
18   Niantic’s Terms of Service, and is therefore bound by Niantic’s Terms of Service.
19          99.     Niantic’s Terms of Service create a valid and enforceable contract.
20          100.    Niantic has fully performed or tendered all performance required under the Terms
21   of Service.
22          101.    As alleged above, defendants have breached their duties under Niantic’s Terms of
23   Service, including but not limited to their duties to refrain from some or all of the following
24   conduct:
25                  a.      Cheating, which includes “[a]ccessing Services in an unauthorized manner
26          (including using modified or unofficial third party software)” and “[u]sing any techniques
27          to alter or falsify a device’s location (for example through GPS spoofing)”;
28
                                                       17
                                                                                            COMPLAINT
       Case 3:19-cv-03425-JSC Document 1 Filed 06/14/19 Page 19 of 22



 1
                    b.      “[C]opy[ing], modify[ing], or creat[ing] derivative works based on”
 2
            Niantic’s mobile apps;
 3
                    c.      “Extract[ing], scrap[ing], or index[ing] [Niantic’s] Services or Content
 4
            (including information about users or gameplay)”;
 5
                    d.      “[U]s[ing] [Niantic’s] Services or Content, or any portion thereof, for any
 6
            commercial purpose or in a manner not permitted by these Terms”; and
 7
                    e.      “[B]ypass[ing], remov[ing], deactivat[ing], descrambl[ing], or otherwise
 8
            circumvent[ing] any technological measure implemented by Niantic or any of Niantic’s
 9
            providers or any other third party (including another user) to protect [Niantic’s] Services
10
            or Content”; and
11
                    f.      “[S]ubmit[ting] fake, falsified, misleading, or inappropriate data
12
            submissions.”
13
            102.    Niantic is entitled to recover compensatory and consequential damages resulting
14
     from defendants’ breaches of their contractual duties.
15
                                                COUNT SIX
16
                            Intentional Interference with Contractual Relations
17
                                         (Against All Defendants)
18
            103.    Niantic realleges and incorporates by reference all of the preceding paragraphs.
19
            104.    Through Niantic’s Terms of Service, Niantic enters into valid contractual
20
     agreements with its users.
21
            105.    The contractual agreements between Niantic and its users prohibit those users
22
     from, among other things, cheating while playing Niantic’s games.
23
            106.    Defendants knew or should have known of the valid contractual agreements
24
     between Niantic and Niantic’s users.
25
            107.    Defendants engaged in intentional acts designed to induce and encourage Niantic’s
26
     users to breach and act contrary to their valid contractual agreements with Niantic, including by
27

28
                                                      18
                                                                                           COMPLAINT
       Case 3:19-cv-03425-JSC Document 1 Filed 06/14/19 Page 20 of 22



 1   providing the Cheating Programs and enticing and enabling users to employ the Cheating
 2   Programs to cheat within Niantic’s games.
 3          108.    Defendants’ intentional acts, as described above, have caused actual breaches and
 4   disruption of the contractual relations between Niantic and its users.
 5          109.    As a direct and proximate result of defendants’ misconduct, Niantic has suffered
 6   and is entitled to monetary relief in an amount to be proven at trial.
 7          110.    In addition, Niantic has suffered and will continue to suffer irreparable harm, and
 8   its remedy at law is not itself adequate to compensate it for injuries inflicted by defendants.
 9   Accordingly, Niantic is entitled to injunctive relief.
10                                    VII.    PRAYER FOR RELIEF
11          WHEREFORE, Niantic prays for the following relief:
12          A.      For injunctive relief, as follows: A preliminary and permanent injunction enjoining
13   and restraining defendants and all persons, firms and corporations acting in concert with them,
14   during the pendency of this action and thereafter perpetually from:
15                  1.      Acquiring or copying without authorization any portion of the mobile apps
16          developed and published by Niantic and used to play Niantic’s location-based augmented
17          reality games, including Niantic’s Client Code;
18                  2.      Reverse engineering, decompiling, or disassembling Niantic’s mobile apps;
19                  3.      Creating derivative works based on any portion of Niantic’s games, mobile
20          apps, and Client Code, including without limitation the Cheating Programs;
21                  4.      Distributing, selling, renting, leasing, or otherwise trafficking in copies of
22          Niantic’s Client Code or any apps or computer programs that include any portion of
23          Niantic’s Client Code, including without limitation the Cheating Programs;
24                  5.      Retaining any portion of Niantic’s mobile apps, including Niantic’s Client
25          Code;
26                  6.      Cheating or enabling cheating within Niantic’s mobile games, including
27          through the Cheating Programs;
28
                                                       19
                                                                                             COMPLAINT
       Case 3:19-cv-03425-JSC Document 1 Filed 06/14/19 Page 21 of 22



 1                  7.      Accessing Niantic’s network, computers, and servers, including the
 2          computers and servers that enable users to play Niantic’s games via Niantic’s mobile
 3          apps, by any direct or indirect means or method;
 4                  8.      Extracting, scraping, or indexing Niantic’s POI Data, Niantic’s Spawn
 5          Data, or any other game-related data;
 6                  9.      Retaining Niantic’s POI Data, Niantic’s Spawn Data, or any other game-
 7          related data;
 8                  10.     Using Niantic’s Client Code, or any other aspect of Niantic’s mobile apps,
 9          mobile games, or other services or content, for any commercial purpose;
10                  11.     Violating Niantic’s Terms of Service;
11                  12.     Inducing or attempting to induce Niantic’s users to breach or act contrary
12          to their valid contractual agreements with Niantic, including by providing the Cheating
13          Programs and enticing and enabling users to employ the Cheating Programs to cheat
14          within Niantic’s games;
15                  13.     Inducing, causing, or otherwise materially contributing to defendants’
16          customers’ creation of unauthorized copies of Niantic’s Client Code, including through
17          downloads of the Cheating Programs, and defendants’ customers’ use of Niantic’s Client
18          Code in a manner that exceeds the scope of their license to use Niantic’s Client Code;
19                  14.     Inducing, causing, or otherwise materially contributing to any party’s
20          acquiring, copying, or retaining of Niantic’s POI Data; and
21                  15.     Participating or assisting in any such activity;
22          B.      For an order requiring the seizure and impoundment of all copies of the Cheating
23   Programs, as well as all articles by means of which the Cheating Programs may be reproduced,
24   and all devices or products in defendants’ custody or control that are involved in the
25   circumvention, bypass, or defeat of the technical security measures that prevent unauthorized
26   parties from accessing, copying, and modifying Niantic’s Client Code;
27          C.      For an order requiring defendants to provide to Niantic a complete copy of any of
28   Niantic’s POI Data, Niantic’s Spawn Data, or any other game-related data in defendants’
                                                      20
                                                                                              COMPLAINT
       Case 3:19-cv-03425-JSC Document 1 Filed 06/14/19 Page 22 of 22



 1   possession, custody, or control, and requiring defendants thereafter to permanently destroy all
 2   such data and provide to Niantic and to this Court a certificate of destruction;
 3          D.        For an award to Niantic for all damages it has sustained and will sustain, and any
 4   gains, profits and advantages obtained by defendants attributable to their wrongful conduct as
 5   alleged above;
 6          E.        For an award to Niantic for statutory damages based upon defendants’ willful acts
 7   of infringement pursuant to the Copyright Act;
 8          F.        For an award to Niantic for punitive or exemplary damages based upon
 9   defendants’ willful and malicious violations of the California Comprehensive Computer Data
10   Access and Fraud Act;
11          G.        For an award to Niantic of reasonable costs, including reasonable attorney’s fees;
12          H.        For pre- and post-judgment interest on the foregoing, as allowed by law; and
13          I.        For such other, further and different relief as the Court deems just and proper.
14                                      DEMAND FOR JURY TRIAL
15          Plaintiff Niantic demands a trial by jury on all issues so triable in this action.
16

17   DATED: June 14, 2019                                PERKINS COIE LLP
18
                                                         By:     /s/ Julie E. Schwartz
19                                                             Julie E. Schwartz, Bar No. 260624
                                                               JSchwartz@perkinscoie.com
20
                                                         Attorneys for Plaintiff Niantic, Inc.
21

22

23

24

25

26

27

28
                                                       21
                                                                                                 COMPLAINT
